FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedJune 29, 2011 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Union of forces that generates results R$ million 2009** Net sales Domestic market 13,515 12,148 6,424 3,482 2,793 Exports 9,166 8,789 4,969 3,151 2,417 Gross profit Gross margin (%) 25.3 20.2 24.2 28.2 25.8 Operating income Operating margin (%) 8.3 1.9 6.2 7.6 3.7 EBITDA EBITDA margin (%) 11.6 5.6 10.2 12.1 8.7 Net income 54 Net margin (%) 3.5 1.1 0.5 4.8 2.3 Market value 23,853 19,792 6,155 8,230 4,975 Total assets 27,752 28,384 11,219 6,543 4,829 Shareholder’s equity Net debt Net debt/EBITDA Earnings per share - R$* Number of shares 872,473,246 436,236,623 206,958,103 185,957,152 165,957,152 Treasury shares 781,172 1,226,090 430,485 430,485 430,485 * Consolidated excluding treasury shares. ** Proforma result, incorporating the data of Sadia since January 1 2009 (1) Net adjusted result – not considering the absorption of tax losses due to the incorporation of Perdigão Agroindustrial S.A., with respect to the results for the first quarter 2009, total amount of R$ 132 million. The changes commented in this report are comparisons of the years 2010 and 2009. Sadia’s results have been incorporated as from July 2009. For this reason, the accumulated results for the year encompass Sadia’s second half accounts. For a better understanding of the businesses, the changes are compared in numbers according to Brazilian corporate law (CL) and on a pro-forma basis, as specified. Content 2 BRF 2 Profile 4 Message from the Management 6 Strategy and management 6 Strategic management 8 Investments 9 Competitive advantages 10 Corporate governance 16 Ethical behavior 18 Risk management 20 Economic performance 20 Sectoral scenario 23 Operational performance 32 Economic-financial performance 34 Shares as an investment 38 Social performance 38 Management of people 42 Suppliers 43 Clients/Consumers 44 Society 46 Environmental performance 46 Environmental management 52 About this Report 54 Social report/Ibase 56 Practices aligned with the UN Global Compact 57 GRI Reference Index 60 Corporate information Profile A company with global and competitive scale, based on commitment to growth, efficiency, innovation, modernity, governance and sustainability. The product portfolio is made up of more than 3 thousand items, in the segments of poultry, pork, beef, processed meats, milk,dairy products, margarines, pastas, frozen dishes and vegetables and other processed products.
